Case 1:19-cv-15710-RBK-AMD Document 27 Filed 03/22/21 Page 1 of 3 PageID: 176




NOT FOR PUBLICATION

                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW JERSEY
                               CAMDEN VICINAGE
__________________________________
                                    :
EUGENE LEWANDOWSKI.,                :
                                    :
            Plaintiff,              :
                                    :      Civil No. 19-15710 (RBK/AMD)
            v.                      :
                                    :      ORDER
BUREAU OF PRISONS.,                 :
                                    :
            Defendants.             :
__________________________________ :

KUGLER, United States District Judge:

       THIS MATTER comes before the Court upon Plaintiff Eugene Lewandowski’s Motion

for Default Judgment (Doc. No. 15); and

       THE COURT NOTING that “[t]here are numerous cases which hold that . . . [default]

judgment cannot be entered against the government solely on its failure to comply with civil

rules.” Arevalo v. United States, No. MISC. 05-110, 2008 WL 3874795, at *6 (E.D. Pa. Aug. 20,

2008); and

       THE COURT FURTHER NOTING that a “court may not enter a default judgment

against the government merely for failure to file a timely response.” Greenbaum v. U.S., 360

F.Supp. 784, 789 (E.D.Pa.1973); and

       THE COURT OBSERVING that Plaintiff moves for an entry of default judgment

against Defendant Bureau of Prisons because it failed to timely respond to Plaintiff’s complaint;

therefore




                                                1
Case 1:19-cv-15710-RBK-AMD Document 27 Filed 03/22/21 Page 2 of 3 PageID: 177




        IT IS HEREBY ORDERED that Plaintiff’s motion for Default Judgment (Doc. No. 15)

is DENIED. 1


        Dated: 3/22/2021                                           s/ Robert B. Kugler
                                                                   ROBERT B. KUGLER
                                                                   United States District Judge




1
  The Court notes that in the United States’ opposition to Plaintiff’s motion for default judgment it requests
that we vacate the entry of default and deny the motion for default judgment. If the United States wishes to
move to vacate the entry of default, it should file a separate motion on the docket requesting as such.


                                                      2
Case 1:19-cv-15710-RBK-AMD Document 27 Filed 03/22/21 Page 3 of 3 PageID: 178




                                      3
